

Exhibit 10.5



 
 
NON-U.S. AGENCY AGREEMENT
DATED AS OF NOVEMBER 27, 2015
by and between


COMPUTER SCIENCES CORPORATION


and


CSRA INC.






 
 
 
 




--------------------------------------------------------------------------------

 

CONTENTS
Section     Page
1.    Definitions and Interpretation
1


1.1    General
1


1.2    References; Interpretation
2


2.    Appointment
2


3.    CSRA’s Undertakings
3


4.    Referral Procedures
3


5.    Duration and Termination
4


6.    Consequences of Termination
4


7.    Confidentiality
4


8.    Notices
5


9.    Entire Agreement
5


10.    Amendment and Waiver
5


11.    Assignment; Successors and Assigns
5


12.    Authority
6


13.    Severability
6


14.    Governing Law; Jurisdiction
6


15.    Waiver of Jury Trial
6


16.    Counterparts
7


17.    Third Party Beneficiaries
7


18.    Force Majeure
7


Signatory
8






 
 
i
 




--------------------------------------------------------------------------------

 




This NON-U.S. AGENCY AGREEMENT (this “Agreement”) is dated as of November 27,
2015, by and between Computer Sciences Corporation, a Nevada corporation
(“CSC”), and CSRA Inc., a Nevada corporation (“CSRA”). Each of CSC and CSRA is
sometimes referred to herein as a “Party” and, collectively, as the “Parties”.
WHEREAS:
(A)
CSC, acting directly and through its direct and indirect Subsidiaries, currently
conducts the CSC Business and the CSRA Business;

(B)
CSC and CSRA have entered into the Master Separation and Distribution Agreement
by and between CSC and CSRA dated as of the date hereof (the “Master Separation
and Distribution Agreement”), in connection with the separation of the CSRA
Business from CSC and the Distribution of CSRA Common Stock to stockholders of
CSC; and

(C)
in connection therewith, the Parties desire to enter into this Agreement.

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements, terms and conditions herein contained, the benefits to be derived
therefrom, and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
General

Capitalized terms used in this Agreement and not defined herein shall have the
meanings that such terms have in the Master Separation and Distribution
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
(a)
“Control”, when used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or other interests, by Contract or otherwise.

(b)
“Customer” shall mean any Person located outside of the United States or that is
Controlled, directly or indirectly, by any Person located outside of the United
States, provided that the term “Customer” shall not include any Governmental
Entity in the United States or any branch or location thereof located outside of
the United States.

(c)
“Distribution Date” shall have the meaning set forth in the Master Separation
and Distribution Agreement.

(d)
“Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof.

(e)
“Permitted Direct Sales” shall have the meaning ascribed to it in Section 2.1.


 
 
1
 




--------------------------------------------------------------------------------

 




(f)
“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any Governmental Entity.

(g)
“Services” shall mean any products or services generally made available to
unaffiliated third parties by CSRA or its controlled Affiliates.

(h)
“Territory” shall mean worldwide, other than in the United States of America.

1.2
References; Interpretation

References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
Unless the context otherwise requires, the words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Sections, Exhibits and Schedules shall be deemed references
to Sections of, and Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Section or provision of this Agreement. The
words “written request” when used in this Agreement shall include email. In the
event of any inconsistency or conflict that may arise in the application or
interpretation of any of the definitions set forth in Section 1.1, for the
purpose of determining what is and is not included in such definitions, any item
explicitly included on a Schedule referred to in any such definition shall take
priority over any provision of the text thereof
2.
APPOINTMENT

2.1
CSRA hereby appoints CSC as its sole and exclusive (including as against CSRA)
agent and representative to, directly or indirectly, offer to sell, and sell on
behalf of CSRA, Services to Customers in the Territory on the terms of this
Agreement, other than to (a) a non-U.S. Governmental Entity located in the
Territory if and to the extent such Services are provided directly or indirectly
by CSRA in connection with a contract entered into between CSRA and/or one or
more of its subsidiaries and a United States federal Governmental Entity or (b)
a Governmental Entity located in the Territory if and to the extent such
Services are provided directly or indirectly by CSRA in connection with (i) a
contract entered into between CSRA and/or one or more of its subsidiaries and a
Governmental Entity located in the Territory and (ii) U.S. federal government
sponsored or financed military sales (clauses (a) and (b), collectively, the
“Permitted Direct Sales”).

2.2
CSRA shall not, during the duration of this Agreement, (a) make any offer or
sale of Services, directly or indirectly, to Customers in the Territory, except
(i) as and to the extent directed by CSC as agent hereunder or (ii) for
Permitted Direct Sales or (b) appoint any other Person as its agent, distributor
or franchisee for the offer or sale of Services to Customers in the Territory,
except in connection with Permitted Direct Sales.

2.3
Without limiting the foregoing, CSRA shall not, unless permitted in writing to
do so by CSC, directly or indirectly make offers or proposals (or respond to
requests for the same) or negotiate with or make arrangements to sell Services
to any Customer in the Territory, and shall refer all such possible transactions
to CSC, in each case, other than Permitted Direct Sales.


 
 
2
 




--------------------------------------------------------------------------------

 




2.4
CSC shall use commercially reasonable efforts to refer to CSRA any transactions
that CSC reasonably determines would be (a) within CSRA’s core competency and
(b) better handled by CSRA than by CSC or its subsidiaries or other Persons.

2.5
CSRA acknowledges and agrees that (a) CSC shall not be obligated to expend any
material resources in furtherance of marketing CSRA’s Services in the Territory,
it being understood that the principal focus of CSRA’s business is on providing
services to the U.S. federal government and (b) subject to Section 2.4 of this
Agreement and Section 5.5 of the Master Separation and Distribution Agreement,
CSC may pursue for itself or other Persons any opportunities with Customers and
may subcontract any of its obligations under this Agreement, at any time, in
whole or in part, to any Person (but only to the extent that such subcontracting
arrangement does not, and would not reasonably be expected to, result in any
conflict with any Laws applicable to CSRA’s business).

3.
CSRA’S UNDERTAKINGS

3.1
CSRA undertakes and agrees with CSC during the term of this Agreement:

(a)
to indemnify CSC against any liabilities that CSC may incur as a result of
CSRA’s failure to perform its obligations to CSC or any Customer in accordance
with the terms hereof. All out-of-pocket expenses, costs and charges incurred by
CSC on behalf of CSRA, including marketing, introduction and coordination
expenses, shall be reimbursed by CSRA promptly upon production by CSC of
appropriate invoices and receipts in support thereof;

(b)
to promptly and efficiently deal with any complaint, dispute or after-sales
inquiry relating to any Services raised by a Customer in the Territory;

(c)
on CSC’s request, to communicate to CSC the name and address of any Customer in
the Territory to which CSRA has sold any Services pursuant to Section 2.4, to
the extent permitted by applicable Law; and

(d)
to comply with all reasonable and lawful instructions of CSC from time to time
concerning the sale of Services to Customers in the Territory.

4.
REFERRAL PROCEDURES

4.1
In the event that CSC determines to refer an opportunity to provide Services to
a Customer in the Territory to CSRA, CSC shall provide prompt written notice to
CSRA (in accordance with Section 8) and the CEO of CSRA (via email) describing
the nature of the opportunity (or portion thereof as to which CSRA is being
offered an opportunity to participate), the identity of the Customer, the timing
and details required to be included in a response to a request for proposal or
other bidding opportunity and if available, the opportunity to ask clarifying
questions of the prospective Customer.

4.2
In the event that CSRA learns of a bona fide opportunity to provide Services to
a Customer in the Territory (other than any Permitted Direct Sales), CSRA shall,
in accordance with Section 2.3, refer such opportunity to CSC by providing
prompt written notice to CSC (in accordance with Section 8) and the CEO of CSC
(via email) describing the nature of the opportunity and the identity of the
Customer. In the event that CSC decides not to pursue such opportunity, it shall
notify CSRA of such decision and may, in accordance with Section 2.4, refer such
opportunity back to CSRA.


 
 
3
 




--------------------------------------------------------------------------------

 




4.3
CSRA shall treat all information it receives in connection with any opportunity
to provide Services to a Customer in the Territory (other than any Permitted
Direct Sales) as confidential information pursuant to Section 8.5 of the Master
Separation and Distribution Agreement.

5.
DURATION AND TERMINATION

5.1
This Agreement shall commence on the Distribution Date and shall continue
through the fifth (5th) anniversary of the Distribution Date, unless terminated
earlier pursuant to Sections 5.2 or 5.3.

5.2
This Agreement may be terminated at any time upon the mutual consent of the
Parties.

5.3
CSRA may terminate this Agreement with immediate effect by giving written notice
to CSC if:

(a)
from and after the second (2nd) anniversary hereof, CSC is controlled by or
there is a change of control of CSC that results in the control of CSC by a
Person that derives a significant amount of revenue from the provision of IT
services to Governmental Entities in the United States of America;

(b)
prior to the second anniversary hereof, there is a change of control of CSC that
results in the control of CSC by a Person that is principally engaged in the
provision of IT services to Governmental Entities in the United States of
America;

(c)
CSC suspends or ceases carrying on all or a substantial part of the CSC
Business; or

(d)
in the event of a material breach by CSC of its obligations under Section 2.4,
if such breach is not cured by CSC within thirty (30) days after CSC’s receipt
of written notice of such breach from CSRA.

6.
CONSEQUENCES OF TERMINATION

6.1
Termination or expiration of this Agreement shall not affect any rights,
remedies, obligations or liabilities of the Parties that have accrued up to the
date of such termination or expiration, including the right to claim damages in
respect of any breach of this Agreement that existed at or before the date of
such termination or expiration.

6.2
On termination or expiration of this Agreement:

(e)
CSRA shall not be required to use CSC to sell Services to Customers in the
Territory; and

(f)
CSC shall immediately cease to describe itself as an agent of CSRA.

6.3
On termination or expiration of this Agreement, Section 3.1(a) shall continue in
full force and effect.

7.
CONFIDENTIALITY

7.1
Each Party undertakes that it shall not at any time disclose to any Person any
confidential information concerning the business, affairs, customers, clients or
suppliers of the other Party, except as permitted by Section 7.2.

7.2
Each Party may disclose the other Party’s confidential information:


 
 
4
 




--------------------------------------------------------------------------------

 




(a)
to its employees, officers, representatives or advisers who need to know such
information for the purposes of carrying out such Party’s obligations under this
Agreement. Each Party shall ensure that its employees, officers, representatives
or advisers to whom it discloses the other Party’s confidential information
comply with this Section 7; and

(b)
as may be required or expressly permitted by applicable Law or this Agreement, a
court of competent jurisdiction or any governmental or regulatory authority.

7.3
Neither Party shall use the other Party’s confidential information for any
purpose other than to perform its obligations under this Agreement.

7.4
All documents and other records (in whatever form) containing confidential
information supplied to or acquired by a Party shall be returned promptly to the
disclosing Party on termination of this Agreement, and no copies shall be kept.

8.
NOTICES

All notices, requests, claims, demands and other communications under this
Agreement shall be made and delivered in conformity with Section 11.6 of the
Master Separation and Distribution Agreement.
9.
ENTIRE AGREEMENT

This Agreement, together with the documents referenced herein (including the
Master Separation and Distribution Agreement), constitutes the entire agreement
and understanding among the Parties with respect to the subject matter hereof
and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof. To the
extent any provision of this Agreement conflicts with the provisions of the
Master Separation and Distribution Agreement, the provisions of this Agreement
shall be deemed to control with respect to the subject matter hereof.
10.
AMENDMENT AND WAIVER

This Agreement may not be terminated, modified or amended except by an agreement
in writing signed by CSC and CSRA. No failure to exercise and no delay in
exercising, on the part of any Party, any right, remedy, power or privilege
hereunder shall operate as a waiver hereof or thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
11.
ASSIGNMENT; SUCCESSORS AND ASSIGNS

This Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party hereto without the prior written consent of the other
Party (not to be unreasonably withheld or delayed), and any attempt to assign
any rights or obligations arising under this Agreement without such consent
shall be void. Notwithstanding the foregoing, this Agreement shall be assignable
in whole in connection with a merger or consolidation or the sale of all or
substantially all the assets of a party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant party
hereto by operation of Law or pursuant to an agreement in form and substance
reasonably satisfactory to the other parties to this Agreement. No assignment
permitted by this Section 11 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement. The provisions
of this Agreement and the

 
 
5
 




--------------------------------------------------------------------------------

 




obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.
12.
AUTHORITY

The Parties declare that they each have the right, power and authority and have
taken all action necessary to execute and deliver, and to exercise their rights
and perform their obligations under this Agreement.
13.
SEVERABILITY

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
14.
GOVERNING LAW; JURISDICTION

This Agreement (and any claims or disputes arising out of or related thereto or
to the transactions contemplated thereby or to the inducement of any Party to
enter therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common Law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the Laws of the State of New York,
including all matters of construction, validity and performance, in each case
without reference to any choice-of-law or conflict of law principles that might
lead to the application of the Laws of any other jurisdiction. Subject to the
provisions of Section 9 of the Master Separation and Distribution Agreement,
each of the Parties irrevocably submits to the exclusive jurisdiction of (a) the
Fairfax County Circuit Court and any appeals courts thereof or (b) the United
States District Court for the Eastern District of Virginia and any appeals
courts thereof (the courts referred to in clauses (a) and (b), the “Virginia
Courts”), for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Section 9 of the Master Separation and Distribution Agreement or to prevent
irreparable harm, and to the non-exclusive jurisdiction of the Virginia Courts
for the enforcement of any award issued thereunder. Each of the Parties further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 11.6 of
the Master Separation and Distribution Agreement shall be effective service of
process for any action, suit or proceeding in the Virginia Courts with respect
to any matters to which it has submitted to jurisdiction in this Section 14.
Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Virginia Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
15.
WAIVER OF JURY TRIAL

EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH

 
 
6
 




--------------------------------------------------------------------------------

 




OF THE PARTIES HEREBY (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.
16.
COUNTERPARTS

This Agreement may be executed in more than one counterpart, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
each of the Parties.
17.
THIRD PARTY BENEFICIARIES

This Agreement is solely for the benefit of the Parties and should not be deemed
to confer upon third parties any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.
18.
FORCE MAJEURE

No Party (or any Person acting on its behalf) shall have any liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. A Party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event: (a) notify the other applicable Parties of the nature and extent
of any such Force Majeure condition and (b) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.
[Signature Page Follows]



 
 
7
 




--------------------------------------------------------------------------------

 




SIGNATORY
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


 
COMPUTER SCIENCES CORPORATION
 
By:
/s/ Paul Saleh                     
 
Name:
Paul Saleh
 
Title:
Chief Financial Officer
 
CSRA INC.
 
By:
/s/ Kevin M. Libby            
 
Name:
Kevin M. Libby
 
Title:
Assistant Treasurer




Signature Page to Non-US Agency Agreement